Citation Nr: 0710976	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-29 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to February 20, 2001, 
for an award of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Phoenix, Arizona, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran testified at a hearing at the RO before a Member 
of the Board in August 2005.  


FINDINGS OF FACT

1.	Service connection for PTSD was denied by the RO in a 
October 1988 and August 1994 rating actions.  The veteran was 
notified of these actions and of his appellate rights, but 
did not file a timely appeal.

2.	The veteran submitted an application to reopen his claim 
for service connection for PTSD on February 20, 2001.  

3.	Outpatient treatment records first demonstrated PTSD in 
2001, with a confirmed diagnosis in December 2002.  


CONCLUSION OF LAW

The proper effective date for an award of service connection 
for PTSD is February 20, 2001.  38 U.S.C.A. § 5110 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.400 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the United States Court of Appeals for 
Veterans Claims (Court) has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in December 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In this case, the matter before the Board specifically 
relates to the effective date that was assigned.  This matter 
was properly addressed in the December 2003 notification 
letter noted above.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b); 38 C.F.R. § 3.400,(a), (b).  The effective date 
for the grant of service connection is the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  Id.

Additionally, under 38 C.F.R. § 3.155(a) (2006), the veteran 
or a representative of the veteran can file an informal claim 
by communicating an intent to apply for one or more VA 
benefits.  See also 38 C.F.R. § 3.1(p) (2006).  The benefit 
sought must be identified, see Stewart v. Brown, 10 Vet. App. 
15, 18 (1997), but need not be specific, see Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992). 

The veteran is claiming an effective date earlier than 
February 20, 2001, for an award of service connection for 
PTSD.  In support of his claim, he has submitted copies of 
treatment records, and records utilized for the purpose of 
vocational rehabilitation that date prior to February 2001.  
He has also testified before the undersigned regarding his 
complaints of PTSD symptoms, which he states that he 
manifested since his discharge from service in 1970.  Review 
of the record, which includes VA outpatient treatment records 
dated from 1974, shows that he did manifest psychiatric 
symptoms some of which could be diagnostic of PTSD.  Similar 
symptoms were noted on evaluation for vocational 
rehabilitation in 1981.  These records do not include a 
diagnosis of PTSD.  Rather the only confirmed diagnosis of an 
acquired psychiatric disorder prior to 2001 is that of 
paranoid schizophrenia in a May 1977 VA compensation 
examination.  

The record shows that the veteran's claim for service 
connection for PTSD was denied by the RO in October 1988 and 
August 1994 rating decisions.  The veteran was notified of 
the denials, and of his appellate rights, but did not file an 
appeal.  Those rating decisions are final, see 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2006), and the 
effective date for the award of service connection for PTSD 
cannot be prior to August 1994.  The veteran did not apply to 
reopen his claim for service connection for PTSD until 
February 2001.  

On February 20, 2001, the veteran's application to reopen his 
claim for service connection for PTSD was received by VA.  
Outpatient treatment records that year included diagnoses of 
PTSD.  He was evaluated by VA in May 2001 and July 2002, with 
no diagnosis of PTSD being confirmed.  On examination by VA 
in December 2002, however, the diagnosis of PTSD was 
confirmed.  The award of service connection may not predate 
the confirmed diagnosis of the disorder.  As PTSD was not 
clinically confirmed in the record until the VA examination 
in December 2002, which is after the veteran filed his 
appliation to reopen the claim, the effective date of the 
award may not be earlier than the date of his reopened claim.  
See Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a 
claim to reopen is successful and the benefit sought is 
awarded upon readjudication, the effective date is the date 
of the claim to reopen"); Sears v. Principi, 16 Vet. App. 
244, 248 ("The Court thus holds that the effective-date 
statute, 38 U.S.C.A. § 5110(a), is clear on its face with 
respect to granting an effective date for an award of VA 
periodic monetary benefits no earlier than the date that the 
claim for reopening was filed").  As the application to 
reopen was received on February 20, 2001, this is the 
earliest effective date that may be established.  


ORDER

An effective date earlier than February 20, 2001, for the 
award of service connection for PTSD is denied.  


____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


